Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner notes that the first paragraph of the original Specification recites that the instant application 16/940339 is a continuation-in-part of application 16/814967 which claims priority under 35U.S.C. §119 to a China application number CN201911310683.X, filed on December 18, 2019. However, examiner notes that the instant application 16/940339 application data sheet does not claim foreign priority to China application number CN201911310683.X. The examiner requests applicant to review or verify the foreign priority of instant application 16/940339 and, if necessary, to update the application data sheet accordingly.
Election/Restrictions
Applicant’s election without traverse of Group I drawn to the apparatus and claims 1-15 in the reply filed on 08 Aug 2022 is acknowledged.
Claims 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 Aug 2022.
Further to applicant’s election of Group I (apparatus) claims 1-15, this application also contains claims drawn to the apparatus directed to the following patentably distinct species:
Species 1: Fig. 2A-2D and Fig. 15-18
Species 2: Fig. 3A-6B and 10-13C, 14A-14C and claim 4
Species 3: Fig. 7-9
The species are independent or distinct because:
Species 1: Fig. 2A-2D and Fig. 15-18, is drawn to a coating apparatus including a rotatable rack for supporting the substrate in the central area of the chamber wherein the substrate is located between the one or more monomer discharge source and the one or more plasma generation source, and wherein the one or more plasma generation sources are located along the periphery of the inner wall of the chamber and wherein the one or more monomer discharge sources are located along the periphery of the inner wall of the chamber.
Species 2: Fig. 3A-6B and 10-13C, 14A-14C, claim 4 – is drawn to a coating apparatus including a linearly moveable rack for supporting the substrate in the chamber wherein the linearly movable rack moves the substrate closer to the monomer discharge source or the plasma generation source.
Species 3: Fig. 7-9 - drawn to a coating apparatus including a rotatable rack for supporting the substrate in the chamber wherein the plasma generation source is located in a central region of the chamber, wherein one or more monomer discharge sources are located adjacent an inner wall of the chamber to surround the rack for supporting the substrates
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Steven Highlander on 23 September 2022 a provisional election was made without traverse to prosecute the invention of Group I drawn to the apparatus and Species 1 drawn to Fig. 2A-2D and Fig. 15-18, Claims 1, 2, 5, 7, 9-14. Affirmation of this election must be made by applicant in replying to this Office action.
Examiner notes that claims 3, 6, 8, 15 appear to read on the elected species.
Claims 4 and 16-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.
Claims 1-3, 5-15 have been examined on the merits as discussed in detail below.
Specification
The disclosure is objected to because of the following informalities: 
Para. [0073] "vaporizer52" should read as "vaporizer 52"
Para. [00146] "electric filed" should read as "electric field"
The Examiner further notes:
The Specification refers to reference numeral “20” to correspond with both the monomer discharge source and the plasma generation source.
Specification refers to reference numeral “30” to correspond with both the monomer discharge source and the plasma generation source.
The Specification refers to reference numeral “11” corresponding to both a chamber body and reaction chamber.
Examiner suggests correcting the Specification as follows to overcome the above issues:
Para. [0065] "chamber body 11" should read as "chamber body 10;"
Para. [0073], [00100], [0146] "monomer discharge source 30" should read as "monomer discharge source 20;"
Para. [0063], [0064], [0094], [00139],[00151] "the plasma generation source 20" should read as "the plasma generation source 30." 

Appropriate correction is required.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 12 is objected to because of the following informalities:  in the last line of claim 12 “two sides walls” should read as “two side[[s]] walls” to correct the typographical/grammatical error.
Claim 14 is objected to because of the following informalities: “spacedly” is not a word and should read as “spaced.”
 Appropriate correction is required.
Claim Interpretation
Regarding claim 10 and 11, “material storage member” is interpreted as a vessel or tank used for storing the coating forming material.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7, 9, 12, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura (US 2006/0257558 A1).
Regarding claim 1, Nomura teaches a coating apparatus (Fig. 1 and 2, para. [0021]-[0024]) for coating a substrate, comprising: 
a chamber body (comprising vacuum chamber 12, Fig. 1 and 2) having a reaction chamber (i.e. inner space within the chamber body 12) (para. [0021]);
a monomer discharge source having a discharge inlet (comprising 14, Fig. 1 and 2, para. [0021]) for introducing a coating forming material (i.e. monomer vapor) into said reaction chamber (inner space) of said chamber body (12, Fig. 1 and 2) (para. [0021]); 
a plasma generation source (comprising electrode 22, Fig. 1 and 2, para. [0023]) disposed in said reaction chamber (inner space) of said chamber body (12, Fig. 1 and 2) for exciting the coating forming material (para. [0023]); and 
a supporting rack (comprising rotating disk 11, Fig. 1 and 2, para. [0021],[0023]) for supporting the substrate (10, Fig. 1 and 2), wherein said supporting rack is operable to move in said reaction chamber (inner space of vacuum chamber 12, Fig. 1 and 2) to guide the substrate to alternately move close to said monomer discharge source (comprising 14, Fig. 1 and 2) and said plasma generation source (comprising 22, Fig. 1 and 2) (para. [0023]-[0024]).
Regarding claim 2, Nomura further teaches wherein said supporting rack (comprising 11, Fig. 1 and 2) is adapted for supporting the substrate (10, Fig. 1 and 2) between said monomer discharge source (comprising 14, Fig. 1 and 2) and said plasma generation source (comprising 22, Fig. 1 and 2), wherein said supporting rack (comprising 11, Fig. 1 and 2) is operable to move (i.e. rotate) in said reaction chamber of said chamber body (12, Fig. 1 and 2) between said monomer discharge source (comprising 14, Fig. 1 and 2) and said plasma generation source (comprising 22, Fig. 1 and 2)(para. [0023]-[0024]).
Regarding claim 5, Nomura teaches all of the limitations of claims 1 and 2 above and further teaches wherein said supporting rack (comprising 11, Fig. 1 and 2) is operable to rotate in said reaction chamber (inner space of vacuum chamber 12, Fig. 1 and 2) between said monomer discharge source (comprising 14, Fig. 1 and 2) and said plasma generation source (comprising 22, Fig. 1 and 2) (para. [0023]-[0024]).
Regarding claim 7, Nomura teaches all of the limitations of claims 1, 2, 5 above and further teaches wherein said supporting rack (comprising 11, Fig. 1 and 2) comprises a plurality of supporting areas (i.e. areas where substrates 10 are disposed) arranged along a circumferential direction thereof for supporting a plurality of the substrates (comprising 10, Fig. 1 and 2) (as understood from Fig. 2).
Regarding claim 9, Nomura teaches all of the limitations of claim 1 above and further teaches wherein an electrical discharge manner of said plasma generation source is radio frequency discharge, microwave, or audio frequency (para. [0021], [0035], claim 4).
Regarding claim 12, Nomura teaches all of the limitations of claim 1 and 2 above and further teaches wherein said chamber body (12, Fig. 1 and 2) has two side walls (i.e. a top side wall and a bottom side wall) which are opposite to each other, wherein said monomer generation source (comprising 14, Fig. 1 and 2) and said plasma generation source (comprising 22, Fig. 1 and 2) are respectively disposed in said reaction chamber (inner space) of said chamber body (12, Fig. 1 and 2) at positions adjacent to said two sides walls which are opposite to each other (as understood from Fig. 1 and 2).
Regarding claim 14, Nomura teaches all of the limitations of claim 1 and further teaches wherein said plasma generation source (comprising 22, Fig. 1 and 2) comprises an electrode means for applying an electric power to the coating forming material, wherein said electrode means comprises a pair of electrodes for implementing a radio frequency discharge (para. [0022]-[0023], [0035], claim 4).
Regarding claim 15, Nomura teaches all of the limitations of claim 1 and further teaches wherein said plasma generation source (comprising 22, Fig. 1 and 2) comprise an electrode means for applying an electric power to the coating forming material, wherein said electrode means comprises a planar electrode which is extended in said reaction chamber (i.e. inner space inside vacuum chamber 12, Fig. 1 and 2) (para. [0022]-[0023]).
Claim(s) 1, 2, 5, 7, 9, 11, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwanaga et al. (JP2007327091A hereinafter “Iwanaga” and referring to English Machine translation) and further substantiated by Loh et al. (US 5,355,832 hereinafter “Loh”).
Regarding claim 1, Iwanaga teaches a coating apparatus (film forming apparatus 10, Fig. 1) for coating a substrate (film forming target members 40, Fig. 1), comprising: 
a chamber body (comprising reaction vessel 12, Fig. 1) having a reaction chamber (comprising inner space of reaction vessel 12 including active region 44 and inactive region 48, Fig. 1) (para. [0067]); 
a monomer discharge source (comprising film forming gas supply pipe 24, Fig. 1, para. [0068]) having a discharge inlet (comprising film forming gas supply port 24A, Fig. 1) for introducing a coating forming material (i.e. film forming gas) into said reaction chamber (comprising 44 and 48, Fig. 1) of said chamber body (comprising 12, Fig. 1) (para. [0068]); 
note: regarding limitation “monomer” Iwanaga teaches methane gas as well as tetramethylsilane as examples of the film forming gas/coating forming material (para. [0065]-[0066]), wherein Loh substantiates that both methane (col 1 line 62-64) and tetramethylsilane (col 3 line 29-31) are known monomers. Therefore, Iwanaga teaches limitation “a monomer discharge source.”
a plasma generation source (comprising discharge electrode 20, Fig. 1, para. [0053]) disposed in said reaction chamber (comprising inner space of reaction vessel 12 including active region 44 and inactive region 48, Fig. 1) of said chamber body (12, Fig. 1) for exciting the coating forming material (i.e. film forming gas) (para. [0056], [0060]-[0062], [0087]-[0089]); and
 a supporting rack (comprising cylindrical/columnar member 18, Fig. 1, para. [0046]-[0047]) for supporting the substrate (comprising 40, Fig. 1), wherein said supporting rack is operable to move (i.e. rotate) in said reaction chamber to guide the substrate (40, Fig. 1) to alternately move close to said monomer discharge source (comprising 24, Fig. 1) and said plasma generation source (comprising 20, Fig. 1) (para. [0087]-[0089]).
Regarding claim 2, Iwanaga (as substantiated by Loh above) further teaches wherein said supporting rack (comprising 18, Fig. 1) is adapted for supporting the substrate between said monomer discharge source (comprising 24, Fig. 1) and said plasma generation source (comprising 20, Fig. 1), wherein said supporting rack (comprising 18, Fig. 1) is operable to move (i.e. rotate) in said reaction chamber of said chamber body (comprising 12, Fig. 1) between said monomer discharge source (comprising 24, Fig. 1) and said plasma generation source (comprising 20, Fig 1) (para.[0046], [0067], [0084]).
Regarding claim 5, Iwanaga (as substantiated by Loh above) teaches all of the limitations of claim 1 and 2 above and further teaches wherein said supporting rack (18, Fig. 1) is operable to rotate in said reaction chamber (comprising inner space of vessel 12, Fig. 1) between said monomer discharge source (comprising 24, Fig. 1) and said plasma generation source (comprising 20, Fig. 1) (para. [0089]).
Regarding claim 7, Iwanaga (as substantiated by Loh above) teaches all of the limitations of claims 1, 2 and 5 above and further teaches wherein said supporting rack (comprising 18, Fig. 1) comprises a plurality of supporting areas (i.e. regions where substrate 40 are attached including holding member 32, Fig. 1, para. [0047]) arranged along a circumferential direction thereof for supporting a plurality of the substrates (40, Fig. 1).
Regarding claim 9, Iwanaga (as substantiated by Loh above) further teaches wherein an electrical discharge manner of said plasma generation source (comprising 20, Fig. 1) is direct current discharge, an alternating current discharge, a radio frequency discharge (i.e. high frequency), or a microwave discharge (para. [0053]).
Regarding claim 11, Iwanaga (as substantiated by Loh above) further teaches a monomer supply unit which comprises a material storage member (comprising film forming gas source 49, Fig. 1), which is communicated to said monomer discharge source (comprising 24, Fig. 1), for storing the coating forming material (i.e. film forming gas) which is a gaseous monomer (para. [0069]). Note: as applied claim 1 above, Iwanaga teaches methane and tetramethylsilane which Loh substantiates is/are a monomer (Loh: col 1 line 62-64; col 3 line 29-31) Thus limitation “monomer discharge source” and “gaseous monomer” is met.
Regarding claim 13, Iwanaga (as substantiated by Loh above)  teaches all of the limitations of claim 1 and 2 and further teaches wherein said chamber body (comprising 12, Fig. 1) has a side wall, wherein said monomer generation source (comprising 24, Fig. 1) and said plasma generation source (comprising 20, Fig. 1) are disposed in said reaction chamber (i.e. inner space including active region 44 and inactive region 48) of said chamber body (comprising 12, Fig. 1) at positions adjacent to said side wall of said chamber body (12, Fig. 1) and are remotely and spaced from each other (i.e. at a distance and separated from each other) (as understood from Fig. 1 and para. [0071],[0075]-[0076]).
Regarding claim 15, Iwanaga (as substantiated by Loh above) further teaches wherein said plasma generation source (comprising 20, Fig. 1) comprise an electrode means for applying an electric power to the coating forming material (i.e. film forming gas) (para. [0085]-[0089]), wherein said electrode means comprises a planar electrode which is extended in said reaction chamber (as understood from Fig. 1)(para. [0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over. Iwanaga et al. (JP2007327091A hereinafter “Iwanaga” and referring to English Machine translation) and further substantiated Loh et al. (US 5,355,832 hereinafter “Loh”).
Regarding claim 3, Iwanaga as substantiated by Loh above teaches all of the limitations of claim 1 above wherein said coating apparatus comprises a plurality of said monomer discharge sources (comprising 24, Fig. 1) and a plurality of said plasma generation sources (comprising 20, Fig. 1) (para. [0106]-[0107]). 
Iwanaga as substantiated by Loh above does not explicitly teach wherein said plurality of said monomer discharge sources and said plurality of said plasma generation sources are alternately arranged at said chamber body.
However, Iwanaga further teaches that the film/coating is performed by repeatedly moving between the reaction active region 44 where the plasma generation source (20, Fig. 1) is disposed and the reaction inactive region 48 where the monomer discharge source (24, Fig. 1) is disposed (para. [0089]). Iwanaga teaches that having a plurality of monomer discharge sources (24, Fig. 1) and a plurality of plasma generation sources (20, Fig. 1) forming respective plurality of reaction inactive regions 48 and plurality of reaction active regions 44 can increase the speed of film forming/coating (para. [0107]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the plurality of monomer discharge sources and plurality of plasma generation sources alternately at said chamber body in view of teachings of Iwanaga to enable increasing film forming/coating speed (para. [0107]).
Regarding claim 6, Iwanaga (as substantiated by Loh above) teaches all of the limitations of claims 1 and 3 as applied above and further teaches wherein said supporting rack (comprising 18, Fig. 1) is operable to rotate in said reaction chamber between said monomer discharge source (comprising 24, Fig. 1) and said plasma generation source (comprising 24, Fig. 1) (para. [0089]).
Regarding claim 8, Iwanaga (as substantiated by Loh above) teaches all of the limitations of claims 1, 3, 6 as applied above and further teaches wherein said supporting rack (comprising 18, Fig. 1) comprises a plurality of supporting areas (i.e. regions where substrate 40 are attached including holding member 32, Fig. 1, para. [0047]) arranged along a circumferential direction thereof for supporting a plurality of the substrates (40, Fig. 1).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over. Iwanaga et al. (JP2007327091A hereinafter “Iwanaga” and referring to English Machine translation) and further substantiated by Loh et al. (US 5,355,832 hereinafter “Loh”) and further in view of Ueda et al. (US 2016/0284532 A1 hereinafter “Ueda”).
Regarding claim 10, Iwanaga (and substantiated by Loh) teaches all of the limitations of claim 1 including a monomer (i.e. methane and/or tetramethylsilane), and Iwanaga further teaches monomer supply unit which comprises a material storage member (comprising film forming gas supply source 49, Fig. 1) for storing a raw material of the coating forming material (i.e. film forming gas) (para. [0069]).
Iwanaga (as substantiated by Loh) does not explicitly teach a vaporizer for vaporizing the raw material to form the coating forming material which is a monomer vapor.
However, Iwanaga further teaches that the raw material can be a vaporized liquid or solid (para. [0069]).
Further, Ueda teaches providing a vaporizer (not illustrated) for vaporizing the raw material to form the coating forming material (para. [0062]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a vaporizer for vaporizing raw material to form the coating forming material in view of teaching of Ueda in the apparatus of Iwanaga (as substantiated by Loh) to enable vaporizing a raw material which is not a gas at room temperature and atmospheric pressure (Ueda: para. [0062]) for vapor deposition/coating processing of the substrate.
Further, regarding limitation “monomer vapor,” Iwanaga teaches various film forming gases including organic silanes such as trimethylsilane(para. [0065]).  Additionally, Loh substantiates that organosilanes are vaporizable organosilane monomers including trimethyl silane(col 3 line 28-54). Thus, Iwanaga meets claim 10 limitation “monomer vapor.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 1, 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and claims 8, 10 of copending Application No. 16/814967 in view of Iwanaga et al. (JP2007327091A hereinafter “Iwanaga” and referring to English Machine translation).
Claim 1 and 4; Claim 8 and 10 of copending Application No. 16/814967 teaches substantially all the limitations of claim 1 and 2 of the instant application 16/940339, including a coating apparatus for coating a substrate, a chamber body having a reaction chamber, a supporting rack, a monomer discharge source having a discharge inlet, and a plasma generation source disposed in said reaction chamber body, wherein the supporting rack is operable to move, but does not explicitly teach that the supporting rack moves to guide the substrate to alternately move close to said monomer discharge source and said plasma source.
However, Iwanaga teaches a supporting rack (comprising cylindrical/columnar member 18, Fig. 1, para. [0046]-[0047]) for supporting the substrate (comprising 40, Fig. 1), wherein said supporting rack is operable to move (i.e. rotate) in said reaction chamber to guide the substrate (40, Fig. 1) to alternately move close to said monomer discharge source (comprising 24, Fig. 1) and said plasma generation source (comprising 20, Fig. 1) (para. [0087]-[0091]). Iwanga teaches that such a configuration enables promoting uniformity of film-forming gas density and thus suppress non-uniform film deposition (para. [0092]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the substrate supporting rack to alternately move close to said monomer discharge source and said plasma generation source in view of teachings of Iwanaga to enable uniform film formation/coating.
Claim 1, 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5 and claims 8, 17 of copending Application No. 16/814967 in view of Iwanaga et al. (JP2007327091A hereinafter “Iwanaga” and referring to English Machine translation).
Claims 1, 5 and Claims 8, 17 of copending Application No. 16/814967 teaches substantially all the limitations of claim 1 and 9 of the instant application 16/940339, including a coating apparatus for coating a substrate, a chamber body having a reaction chamber, a supporting rack, a monomer discharge source having a discharge inlet, and a plasma generation source disposed in said reaction chamber body, wherein an electrical discharge manner of said plasma generation source is selected from the group consisting of a direct current discharge, an alternating current discharge, an audio frequency discharge, a radio frequency discharge, a microwave discharge, a medium frequency discharge, a penning discharge, a spark discharge and a pulse discharge, but does not explicitly teach that the supporting rack moves to guide the substrate to alternately move close to said monomer discharge source and said plasma source.
However, Iwanaga teaches a supporting rack (comprising cylindrical/columnar member 18, Fig. 1, para. [0046]-[0047]) for supporting the substrate (comprising 40, Fig. 1), wherein said supporting rack is operable to move (i.e. rotate) in said reaction chamber to guide the substrate (40, Fig. 1) to alternately move close to said monomer discharge source (comprising 24, Fig. 1) and said plasma generation source (comprising 20, Fig. 1) (para. [0087]-[0091]). Iwanga teaches that such a configuration enables promoting uniformity of film-forming gas density and thus suppress non-uniform film deposition (para. [0092]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the substrate supporting rack to alternately move close to said monomer discharge source and said plasma generation source in view of teachings of Iwanaga to enable uniform film formation/coating.
Claim 1, 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6 and claims 8, 29 of copending Application No. 16/814967 in view of Iwanaga et al. (JP2007327091A hereinafter “Iwanaga” and referring to English Machine translation).
Claims 1, 6 and claims 8, 29 of copending Application No. 16/814967 teaches substantially all the limitations of claim 1 and 10 of the instant application 16/940339, including a coating apparatus for coating a substrate, a chamber body having a reaction chamber, a supporting rack, a monomer discharge source having a discharge inlet, and a plasma generation source disposed in said reaction chamber body, wherein said coating apparatus further comprise a monomer supply unit which comprises a material storage member for storing a raw material of the coating forming material, a vaporizer for vaporizing the raw material to form the coating forming material which is a monomer vapor, but does not explicitly teach that the supporting rack moves to guide the substrate to alternately move close to said monomer discharge source and said plasma source.
However, Iwanaga teaches a supporting rack (comprising cylindrical/columnar member 18, Fig. 1, para. [0046]-[0047]) for supporting the substrate (comprising 40, Fig. 1), wherein said supporting rack is operable to move (i.e. rotate) in said reaction chamber to guide the substrate (40, Fig. 1) to alternately move close to said monomer discharge source (comprising 24, Fig. 1) and said plasma generation source (comprising 20, Fig. 1) (para. [0087]-[0091]). Iwanga teaches that such a configuration enables promoting uniformity of film-forming gas density and thus suppress non-uniform film deposition (para. [0092]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the substrate supporting rack to alternately move close to said monomer discharge source and said plasma generation source in view of teachings of Iwanaga to enable uniform film formation/coating.
Claim 1, 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,7 and claims 8, 30 of copending Application No. 16/814967 in view of Iwanaga et al. (JP2007327091A hereinafter “Iwanaga” and referring to English Machine translation).
Claims 1, 7 and claims 8, 30 of copending Application No. 16/814967 teaches substantially all the limitations of claim 1 and 11 of the instant application 16/940339, including a coating apparatus for coating a substrate, a chamber body having a reaction chamber, a supporting rack, a monomer discharge source having a discharge inlet, and a plasma generation source disposed in said reaction chamber body, wherein said coating apparatus further comprise a monomer supply unit which comprises a material storage member, which is communicated to said monomer discharge source, for storing the coating forming material which is a gaseous monomer, but does not explicitly teach that the supporting rack moves to guide the substrate to alternately move close to said monomer discharge source and said plasma source.
However, Iwanaga teaches a supporting rack (comprising cylindrical/columnar member 18, Fig. 1, para. [0046]-[0047]) for supporting the substrate (comprising 40, Fig. 1), wherein said supporting rack is operable to move (i.e. rotate) in said reaction chamber to guide the substrate (40, Fig. 1) to alternately move close to said monomer discharge source (comprising 24, Fig. 1) and said plasma generation source (comprising 20, Fig. 1) (para. [0087]-[0091]). Iwanga teaches that such a configuration enables promoting uniformity of film-forming gas density and thus suppress non-uniform film deposition (para. [0092]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the substrate supporting rack to alternately move close to said monomer discharge source and said plasma generation source in view of teachings of Iwanaga to enable uniform film formation/coating.
Claim 1, 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 18 of copending Application No. 16/814967 in view of Iwanaga et al. (JP2007327091A hereinafter “Iwanaga” and referring to English Machine translation).
Claim 8 and 18 of copending Application No. 16/814967 teaches substantially all the limitations of claim 1 and 14 of the instant application 16/940339, including a coating apparatus for coating a substrate, a chamber body having a reaction chamber, a supporting rack, a monomer discharge source having a discharge inlet, and a plasma generation source disposed in said reaction chamber body, wherein said plasma generation source comprise an electrode means for applying an electric power to the coating forming material, wherein said electrode means comprises a pair of electrodes for implementing a radio frequency discharge,  but does not explicitly teach that the supporting rack moves to guide the substrate to alternately move close to said monomer discharge source and said plasma source.
However, Iwanaga teaches a supporting rack (comprising cylindrical/columnar member 18, Fig. 1, para. [0046]-[0047]) for supporting the substrate (comprising 40, Fig. 1), wherein said supporting rack is operable to move (i.e. rotate) in said reaction chamber to guide the substrate (40, Fig. 1) to alternately move close to said monomer discharge source (comprising 24, Fig. 1) and said plasma generation source (comprising 20, Fig. 1) (para. [0087]-[0091]). Iwanga teaches that such a configuration enables promoting uniformity of film-forming gas density and thus suppress non-uniform film deposition (para. [0092]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the substrate supporting rack to alternately move close to said monomer discharge source and said plasma generation source in view of teachings of Iwanaga to enable uniform film formation/coating.
Claim 1, 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 19 of copending Application No. 16/814967 in view of Iwanaga et al. (JP2007327091A hereinafter “Iwanaga” and referring to English Machine translation).
Claim 8 and 19 of copending Application No. 16/814967 teaches substantially all the limitations of claim 1 and 15 of the instant application 16/940339, including a coating apparatus for coating a substrate, a chamber body having a reaction chamber, a supporting rack, a monomer discharge source having a discharge inlet, and a plasma generation source disposed in said reaction chamber body, wherein said plasma generation source comprise an electrode means for applying an electric power to the coating forming material, wherein said plasma
 generation source comprise an electrode means for applying an electric power to the coating
forming material, wherein said electrode means comprises a planar electrode which is extended
in said reaction chamber, but does not explicitly teach that the supporting rack moves to guide the substrate to alternately move close to said monomer discharge source and said plasma source.
However, Iwanaga teaches a supporting rack (comprising cylindrical/columnar member 18, Fig. 1, para. [0046]-[0047]) for supporting the substrate (comprising 40, Fig. 1), wherein said supporting rack is operable to move (i.e. rotate) in said reaction chamber to guide the substrate (40, Fig. 1) to alternately move close to said monomer discharge source (comprising 24, Fig. 1) and said plasma generation source (comprising 20, Fig. 1) (para. [0087]-[0091]). Iwanga teaches that such a configuration enables promoting uniformity of film-forming gas density and thus suppress non-uniform film deposition (para. [0092]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the substrate supporting rack to alternately move close to said monomer discharge source and said plasma generation source in view of teachings of Iwanaga to enable uniform film formation/coating.
Claim 1 and 2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 2 of copending Application No. 17/125491 in view of Iwanaga et al. (JP2007327091A hereinafter “Iwanaga” and referring to English Machine translation).
Claim 1 and 2 of copending Application No. 17/125491 teaches substantially all the limitations of claim 1 and 2 of the instant application 16/940339, including a coating apparatus for coating a substrate, a chamber body having a reaction chamber, a supporting rack, a monomer discharge source having a discharge inlet, and a plasma generation source disposed in said reaction chamber body, wherein the supporting rack is operable to move, but does not explicitly teach that the supporting rack moves to guide the substrate to alternately move close to said monomer discharge source and said plasma source.
However, Iwanaga teaches a supporting rack (comprising cylindrical/columnar member 18, Fig. 1, para. [0046]-[0047]) for supporting the substrate (comprising 40, Fig. 1), wherein said supporting rack is operable to move (i.e. rotate) in said reaction chamber to guide the substrate (40, Fig. 1) to alternately move close to said monomer discharge source (comprising 24, Fig. 1) and said plasma generation source (comprising 20, Fig. 1) (para. [0087]-[0091]). Iwanga teaches that such a configuration enables promoting uniformity of film-forming gas density and thus suppress non-uniform film deposition (para. [0092]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the substrate supporting rack to alternately move close to said monomer discharge source and said plasma generation source in view of teachings of Iwanaga to enable uniform film formation/coating.
The above are provisional nonstatutory double patenting rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwanaga (US 2020/0199750 A1) teaches a coating apparatus (101, Fig. 1 and 2) including a chamber body (comprising 12, Fig. 1 and 2), a monomer discharge source (comprising film forming gas supply pipe 21, Fig. 1 and 2), a plasma generation source (comprising 30 including 31, Fig. 1 and 2), and a supporting rack (comprising 40 including 41, Fig. 1 and 2)(para. [0042], [0053]-[0054], [0057],[0065], [0069]-[0073]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        /RAM N KACKAR/Primary Examiner, Art Unit 1716